DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are currently under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-34 and 36-47 of copending Application No. 15/322829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27-34 and 36-47 of the reference application discloses a coated steel sheet that has the same amounts of retained austenite, martensite and bainite, the same yield strength, tensile strength, elongation and hole expansion ratio, the same average bainite and martensite grain sizes.  Although the steel composition of the reference application contain slightly lower amounts of Si and Mn, their upper limits are very close to the lower limits of claimed Si and Mn.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-126770 (JP770).
JP770 teaches a method for producing a high strength coated steel sheet comprising: 
annealing a steel sheet to a range of (Ac3-T1xT2)ºC to (Ac3+50)ºC, during which ferrite phase is suppressed[0038];
quenching the steel sheet to (Ms-250)ºC to (Ms-50)ºC[0039];
heat treating to a temperature of 300-600ºC for 1-600s[0040];
hot dip galvanizing the steel sheet[0041]; and
alloy-treating the galvanized steel sheet at 450-600ºC[0042].
The steel sheet sample E in Table 1 of JP770 comprises 0.159 mass% of C, 2.21 mass% of Si and 2.75 mass% Mn.  Sample E was annealed at 850ºC for 120s, quenching at 250ºC, heat-treating again at 400ºC for 300s, hot-dip galvanizing the steel sheet, and alloying the galvanized steel sheet at 525ºC (Table 2), resulting in a galvanized steel sheet with 85% martensite and 9% retained austenite and a tensile strength of 1233MPa, elongation of 15.6% and a hole expansion ratio of 61%(Table 3). 
Regarding claims 1-4, Sample E in Table 1 of JP770 is compositionally the same as the claimed steel sheet.  The amount of retained austenite and the amount of martensite and/or bainite in the steel sheet of JP770 read on the claimed amounts of retained austenite and martensite respectively.  The tensile strength, elongation and hole expansion ratio as taught by JP770 also read on the claimed tensile strength, elongation and hole expansion ratio.  
Additionally, JP770 repeatly discloses suppressing the formation of ferrite (related discussions of Cr and B, heating temperature, cooling condition), the examiner concludes that the claimed steel sheet not including ferrite is within the desired scope of JP770.
Furthermore, the process conditions such as annealing duration, quenching temperature, alloying temperature in the process of JP770 are the same as the annealing duration, the quenching temperature and the alloying temperature as described in the instant specification.  The broader annealing temperature range as taught by JP770 overlaps the annealing temperature range as described in the instant specification. The broader heat-treating temperature range and duration after quenching also overlap the heat-treating partition temperature (PT) and duration ranges as described in the instant specification.  Therefore, since the process conditions of JP770 are either the same or significantly similar to the process conditions of the instant specification and the galvanized steel sheet product produced by JP770 has the same tensile strength, elongation and hole expansion ratio, one of ordinary skill in the art would have found it obvious that the process of JP770 would have produced a coated steel sheet with significantly similar yield strength and significantly similar and overlapping average grain sizes in its martensite and/or bainite phase.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claims 5-6, the steel sheet as taught by JP770 is galvanized or gavannealed as claimed.
Regarding claims 7-9, since the process conditions of JP770 are either the same or significantly similar to the process conditions of the instant specification and the galvanized steel sheet product produced by JP770 has the same tensile strength, elongation and hole expansion ratio, one of ordinary skill in the art would have found it obvious that the process of JP770 would have produced a coated steel sheet with the significantly similar or overlapping amount of C content in the retained austenite phase and significantly similar or overlapping retained austenite grain size.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. US 2014/0322559(Becker).
Becker teaches a method for producing a high strength coated steel sheet comprising: 
annealing a steel sheet to a range of above Ac3 and maximum 960ºC for 20-180s[0061,0067];
quenching the steel sheet to at least 200ºC and holding the sheet at quenching temperature for a holding time of 10-60s[,0074-0096];
heat treating to a partitioning temperature of 400-500ºC for up to 200s[0097-0099];
hot dip galvanizing the steel sheet at a bath temperature of 400-<500 ºC [000118, 0120]; and
cooling the sheet down to room temperature[0119].
Becker further teaches that its steel sheet comprises 0.10-0.50wt% C, 0.1-2.5wt% Si, 1-3.5wt% Mn, ≤2.5wt% Al, 0.001-0.15 wt% Ti and 0.02-0.05wt% Nb (abstract), and the steel sheet has less than 5% Ferrite, 5-30% austenite, less than 10% bainite; 5-70% untampered martensite, and 25-80% tempered martensite(abstract).  The steel sheet of Becker has a tensile strength of at least 1200MPa, a yield strength of 600-1400MPa, a total elongation of 10-30% and a hole expansion of 50-120%[0024-0030].  
Regarding claims 1-9, the method as taught by Becker contains the same process steps as described in the instant specification under either the same or significantly similar or overlapping process conditions using steel sheet that is compositionally significantly overlapping the claimed steel sheet composition, and have either the same and significantly overlapping final properties such as tensile strength, yield strength, elongation and hole expansion.   Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed process condition ranges from the ranges of Becker would have been obvious to one of ordinary skill in the art since Becker teaches the same utilities in its process conditions.
Additionally, Becker further teaches that the steel sheet contains <5% ferrite[0034].  Therefore, a steel sheet free of ferrite is within the scope of Becker.
Furthermore, although the quenching holding time as taught by Becker are higher than the claimed 2-8s, Becker also teaches that the initial part of the holding time increases the martensite content and which increases yield strength and the effect become weaker as holding time increases.  Becker’s teaching shows that the quenching holding time is a result effective variable that affects the martensite content and strength properties.  Therefore, it would have been well within the skills of an ordinary artisan to arrive at the claimed quenching time via routine optimization in order to achieve desired martensite content and strength properties.  Furthermore, Becker teaches the final cooling rate to ambient temperature is selected in order to generate martensite[0119], which implies that the final cooling rate is a result effective variable that affects the final martensite content.  Therefore, it would have been well within the skills of an ordinary artisan to arrive at the claimed final cooling rate via routine optimization in order to achieve desired final martensite content.
Additionally, since Becker’s process steps are significantly similar to the process steps of the instant application and the galvanized steel sheet produced by Becker have significantly similar strength properties, one of ordinary skill in the art would have found it obvious that the steel sheet of Becker would have significantly similar bainite, martensite and retained austenite grain sizes and significantly similar C content in retained austenite as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014/020640, whose English equivalent is Hasegawa et al. US 2015/0203947 A1 (Hasegawa) teaches a method of manufacturing a high strength galvanized steel sheet (abstract).  In the examples, Steel K of Hasegawa comprises 0.24 mass% of C, 2.2mass% of Si and 2.7mass% of Mn, and was annealed at 900ºC for 50s, quenching to 280ºC, reheating to 400ºC for 120s, galvanizing and alloying the steel sheet(Table 3) to produce a product with a yield strength of 828MPa, tensile strength of 1351MPa, elongation of 17% and hole expansion ratio of 40(Table 5).  The final product comprises 17% bainitic ferrite, 15% martensite, 45% tempered martensite and 16% retained austenite(Table 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733